DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENTS
The information disclosure statement (IDS) submitted on 27 November 2019 follows the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM STATUS
Claims 1-18 were pending.
Claims 8-10 and 12-18 are canceled by the Examiner’s Amendment attached herein.
Claims 19-30 are newly added by the Examiner’s Amendment attached herein.
Claims 1-7, 11, and 19-30 are now pending and in condition for allowance for the reasons set forth herein.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Edward Kim, on Friday, 04 February 2022.

The application has been amended as follows:
(Previously Presented) A method comprising:
generating a frequency-modulated radio frequency (RF) oscillator signal and providing the RF oscillator signal to a first transmitting channel and a second transmitting channel;
generating a first RF transmission signal in the first transmitting channel based on the RF oscillator signal and emitting the first RF transmission signal via a first transmitting antenna;
receiving a first RF radar signal via a receiving antenna and converting the first RF radar signal into a baseband, wherein a first baseband signal is obtained, which has a first signal component having a first frequency and a first phase, the first signal component being assignable to direct crosstalk from the first transmitting antenna; 
generating a second RF transmission signal in the second transmitting channel based on the RF oscillator signal and emitting the second RF transmission signal via a second transmitting antenna;
	receiving a second RF radar signal via the receiving antenna and converting the second RF radar signal into the baseband, wherein a second baseband signal is obtained, which has a second signal component having a second frequency and a second phase, the second signal component being assignable to direct crosstalk from the second transmitting antenna; 

	determining a value representing a difference between a phase shift caused by the first transmitting channel and a phase shift caused by the second transmitting channel, based on the first phase and the second phase and further based on parameters, representing a phase shift on account of the direct crosstalk from the first transmitting antenna and the direct crosstalk from the second transmitting antenna. 

(Previously Presented) The method as claimed in claim 1,
	wherein converting the first RF radar signal and the second RF radar signal to the baseband is carried out in each case by mixing with an RF reference signal, wherein the RF reference signal and the RF oscillator signal are frequency-shifted with respect to one another by a frequency offset. 

(Previously Presented) The method as claimed in claim 2,
	wherein the RF reference signal is generated by a local oscillator and the RF oscillator signal is generated from the RF reference signal using modulation with a modulation signal of constant frequency. 

(Previously Presented) The method as claimed in claim 2,
	wherein the RF oscillator signal is generated by a local oscillator and the RF reference signal is generated from the RF oscillator signal by modulation with a modulation signal of constant frequency. 

(Previously Presented) The method as claimed in claim 1,
	wherein the first baseband signal and/or the second baseband signal are/is frequency-shifted by a frequency offset using modulation.

(Previously Presented) The method as claimed in claim 1, further comprising:
	adapting a phase shift in the first transmitting channel and/or the second transmitting channel based on the value representing the difference between the phase 

(Previously Presented) The method as claimed in claim 6,
	wherein the first baseband signal has a further signal component having a third frequency and a third phase, the further signal component being assignable to indirect crosstalk from the first transmitting antenna; and 
	wherein determining the first phase comprises:
	estimating the further signal component based on the first baseband signal;
subtracting the estimated further signal component from the first baseband signal; and 
estimating the first signal component assignable to the direct crosstalk based on the first baseband signal remaining after subtracting the estimated further signal component.

(Canceled Herein)

(Canceled Herein)

(Canceled Herein)

(Previously Presented) A radar device comprising:
	a first transmitting channel having an output for connection of a first transmitting antenna;
	a second transmitting channel having an output for connection of a second transmitting antenna;
	a local oscillator configured to generate a frequency-modulated radio frequency (RF) oscillator signal, wherein the local oscillator is connectable to the first transmitting channel and the second transmitting channel in order to provide the RF oscillator signal to the first transmitting channel and the second transmitting channel; 

receive a first RF radar signal belonging to the first transmitting channel and mix the first RF radar signal with a baseband, wherein a first baseband signal is obtained, which has a first signal component having a first frequency and a first phase, the first signal component being assignable to direct crosstalk from the first transmitting antenna; and
receive a second RF radar signal belonging to the second transmitting channel and mix the second RF radar signal with a baseband, wherein a second baseband signal is obtained, which has a second signal component having a second frequency and a second phase, the second signal component being assignable to direct crosstalk from the second transmitting antenna; and
a computing unit coupled to the receiving channel and configured to:  
determine the first phase based on the first baseband signal and determine the second phase based on the second baseband signal; and 
determine a value representing a difference between a phase shift caused by the first transmitting channel and a phase shift caused by the second transmitting channel, based on the first phase and the second phase and further based on parameters, representing a phase shift on account of the direct crosstalk from the first transmitting antenna and the direct crosstalk from the second transmitting antenna. 

(Canceled Herein) 

(Canceled Herein)

(Canceled Herein)

(Canceled Herein)

(Canceled Herein)

(Canceled Herein)

(Canceled Herein)

(New) A device, comprising:
one or more memories; and
one or more processors, coupled to the one or more memories, configured to:
generate a frequency-modulated radio frequency (RF) oscillator signal and providing the RF oscillator signal to a first transmitting channel and a second transmitting channel;
generate a first RF transmission signal in the first transmitting channel based on the RF oscillator signal and emitting the first RF transmission signal via a first transmitting antenna;
receive a first RF radar signal via a receiving antenna and converting the first RF radar signal into a baseband, wherein a first baseband signal is obtained, which has a first signal component having a first frequency and a first phase, the first signal component being assignable to direct crosstalk from the first transmitting antenna;
generate a second RF transmission signal in the second transmitting channel based on the RF oscillator signal and emitting the second RF transmission signal via a second transmitting antenna;
receive a second RF radar signal via the receiving antenna and converting the second RF radar signal into the baseband, wherein a second baseband signal is obtained, which has a second signal component having a second frequency and a second phase, the second signal component being assignable to direct crosstalk from the second transmitting antenna;
determine the first phase based on the first baseband signal and determining the second phase based on the second baseband signal; and
determine a value representing a difference between a phase shift caused by the first transmitting channel and a phase shift caused by the second 

(New) The device of claim 19, 
	wherein converting the first RF radar signal and the second RF radar signal to the baseband is carried out in each case by mixing with an RF reference signal, wherein the RF reference signal and the RF oscillator signal are frequency-shifted with respect to one another by a frequency offset.

(New) The device of claim 20, 
	wherein the RF reference signal is generated by a local oscillator and the RF oscillator signal is generated from the RF reference signal using modulation with a modulation signal of constant frequency.

(New) The device of claim 20, 
	wherein the RF oscillator signal is generated by a local oscillator and the RF reference signal is generated from the RF oscillator signal by modulation with a modulation signal of constant frequency.

(New) The device of claim 19, wherein the one or more processors are further configured to:
adapt a phase shift in the first transmitting channel and/or the second transmitting channel based on the value representing the difference between the phase shift caused by the first transmitting channel and the phase shift caused by the second transmitting channel.





	wherein the first baseband signal has a further signal component having a third frequency and a third phase, the further signal component being assignable to indirect crosstalk from the first transmitting antenna, and
wherein the one or more processors, to determine the first phase, are configured to:
estimate the further signal component based on the first baseband signal;
subtract the estimated further signal component from the first baseband signal; and
estimate the first signal component assignable to the direct crosstalk based on the first baseband signal remaining after subtracting the estimated further signal component.

(New) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to:
generate a frequency-modulated radio frequency (RF) oscillator signal and providing the RF oscillator signal to a first transmitting channel and a second transmitting channel;
generate a first RF transmission signal in the first transmitting channel based on the RF oscillator signal and emitting the first RF transmission signal via a first transmitting antenna;
receive a first RF radar signal via a receiving antenna and converting the first RF radar signal into a baseband, wherein a first baseband signal is obtained, which has a first signal component having a first frequency and a first phase, the first signal component being assignable to direct crosstalk from the first transmitting antenna;
generate a second RF transmission signal in the second transmitting channel based on the RF oscillator signal and emitting the second RF transmission signal via a second transmitting antenna;

determine the first phase based on the first baseband signal and determining the second phase based on the second baseband signal; and
determine a value representing a difference between a phase shift caused by the first transmitting channel and a phase shift caused by the second transmitting channel, based on the first phase and the second phase and further based on parameters, representing a phase shift on account of the direct crosstalk from the first transmitting antenna and the direct crosstalk from the second transmitting antenna.

(New) The non-transitory computer-readable medium of claim 25, 
wherein converting the first RF radar signal and the second RF radar signal to the baseband is carried out in each case by mixing with an RF reference signal, wherein the RF reference signal and the RF oscillator signal are frequency-shifted with respect to one another by a frequency offset.

(New) The non-transitory computer-readable medium of claim 26, 
wherein the RF reference signal is generated by a local oscillator and the RF oscillator signal is generated from the RF reference signal using modulation with a modulation signal of constant frequency.

(New) The non-transitory computer-readable medium of claim 26,
wherein the RF oscillator signal is generated by a local oscillator and the RF reference signal is generated from the RF oscillator signal by modulation with a modulation signal of constant frequency.


adapt a phase shift in the first transmitting channel and/or the second transmitting channel based on the value representing the difference between the phase shift caused by the first transmitting channel and the phase shift caused by the second transmitting channel

(New) The radar device of claim 29, 
	wherein the first baseband signal has a further signal component having a third frequency and a third phase, the further signal component being assignable to indirect crosstalk from the first transmitting antenna, and
wherein the computing unit, to determine the first phase, are configured to:
estimate the further signal component based on the first baseband signal;
subtract the estimated further signal component from the first baseband signal; and
estimate the first signal component assignable to the direct crosstalk based on the first baseband signal remaining after subtracting the estimated further signal component.
ALLOWABLE SUBJECT MATTER
Claims 1-7, 11, and 19-30 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s current claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method comprising:
generating a frequency-modulated radio frequency (RF) oscillator signal and providing the RF oscillator signal to a first transmitting channel and a second transmitting channel;
generating a first RF transmission signal in the first transmitting channel based on the RF oscillator signal and emitting the first RF transmission signal via a first transmitting antenna;
receiving a first RF radar signal via a receiving antenna and converting the first RF radar signal into a baseband, wherein a first baseband signal is obtained, which has a first signal component having a first frequency and a first phase, the first signal component being assignable to direct crosstalk from the first transmitting antenna; 
generating a second RF transmission signal in the second transmitting channel based on the RF oscillator signal and emitting the second RF transmission signal via a second transmitting antenna;
receiving a second RF radar signal via the receiving antenna and converting the second RF radar signal into the baseband, wherein a second baseband signal is obtained, which has a second signal component having a second frequency and a second phase, the second signal component being assignable to direct crosstalk from the second transmitting antenna; 
determining the first phase based on the first baseband signal and determining the second phase based on the second baseband signal; and 
determining a value representing a difference between a phase shift caused by the first transmitting channel and a phase shift caused by the second transmitting channel, based on the first phase and the second phase and further based on parameters, representing a phase shift on account of the direct crosstalk from the first transmitting antenna and the direct crosstalk from the second transmitting antenna. (emphasis added)


	For example, Zanati et al. (US 2019/0146059, “ZANATI”) discloses a self-testing radar system for phase shift measurement.  However, ZANATI, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Waldschmidt et al. (US 2015/0009064, “WALDSCHMIDT”) discloses a similar FMCW radar system using intermediate-frequency mixing.  However, like ZANATI, WALDSCHMIDT, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Guarin Aristizabal et al. (US 2019/0187245, “GUARIN ARISTIZABAL”) discloses a radar system for mitigating crosstalk interference.  However, like ZANATI and WALDSCHMIDT, GUARIN ARISTIZABAL, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 11, 19, and 25 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  The remaining dependent claims are each allowable based at least on their respective dependency to claims 1, 11, 19 or 25.


ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2017/0199270, Huemer et al. – radar device with noise cancellation.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648